DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Lani Burt on 19 March 2021 and confirmed in an email from Lani Burt on 22 March 2021.

The claim amendments below are based on the claim set filed 02/01/2021.  A copy of the allowable claims received from Applicant is also filed as an appendix with this allowance.  The claims are amended as follows: 

IN THE CLAIMS:
1.	(Proposed Amendment) A system for storing data in a cache and maintaining write order consistency for data stored in the cache, the system comprising:
	at least one computing device comprising the cache, a cache map, and a consistency group set that is different from the cache map, the cache map comprising a write order number entry identifying a respective write order number that is mapped to a cache line entry indicating a respective cache line of a plurality of cache lines in the cache, and the consistency group set comprising a set of non-duplicated write order numbers used to indicate different variations of flushes that can be executed to maintain write order consistency, wherein at least two cache lines of the plurality of cache lines correspond to a same write order number; 

	receive a request to write data into the cache;
	update a value of a write order counter;
	determine a cache line to be overwritten in response to the request;
	write the data in the cache line; 
	replace a first write order number associated with the cache line with a second write order number, the second write order number being the value of the write order counter; and
	update the set of non-duplicated write order numbers included in the consistency group set by at least one of: removing a write order number from the consistency group set or adding a write order number to the consistency group set.

2.	(Original) The system of claim 1, wherein updating the set of write order numbers in the consistency group set comprises:
removing any write order numbers that are greater than or equal to an identified lowest write order number and are less than or equal to an identified highest write order number; and 
adding the updated value of the write order counter to the consistency group set. 

3.	(Original) The system of claim 1, wherein updating the value of the write order counter comprises incrementing the value or decrementing the value.

4.	(Original) The system of claim 1, wherein, when executed, the at least one application further causes the at least one computing device to at least:
determine to execute a partial cache flush;
select a write order number included in the consistency group set; and
execute the partial cache flush to persistent storage based on the selected write number. 

5.	(Original) The system of claim 4, wherein, when executed, the at least one application further causes the at least one computing device to at least:
remove the selected write order number and all write order numbers that are less than the selected write order number from the consistency group set. 

6.	(Previously Presented) The system of claim 4, wherein, when executed, that at least one application further causes the at least one computing device to at least:
parse the cache map to identify one or more cache lines in the cache that are at least one of: mapped to the selected write order number or mapped to a non-zero write order number that is less than the selected write order number, the partial cache flush including the identified one or more cache lines. 

7.	(Cancelled). 


receiving, by a computing device, a request to write data into the cache, the cache being associated with a cache map and a consistency group set that is different from the cache map, the cache map comprising a write order number entry identifying a respective write order number that is mapped to a cache line entry indicating a respective cache line of a plurality of cache lines in the cache, and the consistency group set comprising a set of non-duplicated write order numbers used to indicate different variations of flushes that can be executed to maintain write order consistency, wherein at least two cache lines of the plurality of cache lines correspond to a same write order number;
updating, by the computing device, a value of a write order counter;
	determining, by the computing device, a cache line to be overwritten in response to the request;
	writing, by the computing device, the data to the cache line; 
	replacing, by the computing device, a first write order number associated with the cache line with a second write order number, the second write order number being the value of the write order counter; and
	updating, by the computing device, the set of non-duplicated write order numbers included in the consistency group set by at least one of: removing a write order number from the consistency group set or adding a write order number to the consistency group set.


removing any write order numbers that are greater than or equal to an identified lowest write order number and are less than or equal to an identified highest write order number; and 
adding the updated value of the write order counter to the consistency group set. 

10.	(Original) The method of claim 8, wherein updating the value of the write order counter comprises incrementing the value or decrementing the value.

11.	(Original) The method of claim 8, further comprising:
	determining to execute a partial cache flush;
selecting a write order number included in the consistency group set; and
	executing the partial cache flush to persistent storage based on the selected write number. 
12.	(Original) The method of claim 11, wherein updating the set of write order numbers comprises removing the selected write order number and all write order numbers that are less than the selected write order number from the consistency group set. 

13.	(Previously Presented) The method of claim 11, wherein, when executed, that at least one application further causes the at least one computing device to at least:
parse the cache map to identify one or more cache lines in the cache that are at least one of: mapped to the selected write order number or mapped to a non-zero write 

14.	(Proposed Amendment) The method of claim 8, wherein a third cache line of the cache [[are]] is  associated with a number than the at least two cache lines. 

15. 	(Proposed Amendment) A non-transitory computer-readable medium embodying executable instructions for storing data in a cache and maintaining write order consistency for data stored in the cache, which, when executed by a processor, the executable instructions cause at least one computing device to at least:
receive a request to write data into the cache, the cache being associated with a cache map and a consistency group set that is different from the cache map, the cache map comprising a write order number entry identifying a respective write order number that is mapped to a cache line entry indicating a respective cache line of a plurality of cache lines in the cache, and the consistency group set comprising a set of non-duplicated write order numbers used to indicate different variations of flushes that can be executed to maintain write order consistency, wherein at least two cache lines of the plurality of cache lines correspond to a same write order number;
update a value of a write order counter;
	determine a cache line to be overwritten in response to the request;
	write the data to the cache line; 

	update the set of non-duplicated write order numbers included in the consistency group set by at least one of: removing a write order number from the consistency group set or adding a write order number to the consistency group set.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein updating the set of write order numbers in the consistency group set comprises:
removing any write order numbers that are greater than or equal to an identified lowest write order number and are less than or equal to an identified highest write order number; and 
adding the updated value of the write order counter to the consistency group set.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein updating the value of the write order counter comprises incrementing the value or decrementing the value.

18.	(Original) The non-transitory computer-readable medium of claim 15, wherein, when executed, the executable instructions further cause the at least one computing device to at least:
determine to execute a partial cache flush;
select a write order number included in the consistency group set; and


19.	(Original) The non-transitory computer-readable medium of claim 18, wherein, when executed, the executable instructions further cause the at least one computing device to at least:
remove the selected write order number and all write order numbers that are less than the selected write order number from the consistency group set. 

20.	(Previously Presented) The non-transitory computer-readable medium of claim 18, wherein: 
when executed, the executable instructions further cause the at least one computing device to at least:
parse the cache map to identify one or more cache lines in the cache that are at least one of: mapped to the selected write order number or mapped to a non-zero write order number that is less than the selected write order number, the partial cache flush including the identified one or more cache lines. 

	21.	(Cancelled) 

	22.	(New) The system of claim 1, wherein a third cache line of the cache is associated with a different write order number than the at least two cache lines.

Reasons for Allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejections under §112a/b in the previous action:
The rejections under §§ 112a and 112b are withdrawn because upon further reading of the specification the claim language is supported and clear when read in context of the supporting portion of the specification. Specifically, the specification describes the consistency group set being updated separately from the write order numbers, supporting claim language limiting them to being separate structures: “Manager 107 also sets the values of corresponding write order numbers 202 to a value equal to that of the counter which, in the example, is currently 1 (indicating that this is the first dirty write request after cache 110 has been initialized). Finally, manager 107 updates consistency group set 203 to include the value of 1, which indicates that, if the data stored in all cache lines 208 associated with the write order number 1 is flushed to storage area 122, then that data will be write order consistent.” Specification paragraph 0021. At least figure 2D supports the recited consistency group set comprising a set of non-duplicated write order numbers.   

The following is a listing of the closest prior art:
Yourst (Incremental Commit Groups for Non-Atomic Trace Processing 2005) teaches committing data in a buffer in groups as part of atomic operations.  The groups are labeled implying some unique (non-duplicated) way of identifying each group.  However, the reference fails to teach a count associated with each cache line used to update the non-duplicated write order numbers into a 
  Cong (US 2010/0082550) teaches flushing using a start and end log sequence number, which is implicitly non-duplicated.  However, Cong does not teach any structure reading on the recited write order numbers and no reason is found to combine Cong with a reference teaching write order numbers so the reference cannot be used to teach “the cache map comprising a write order number entry identifying a respective write order number that is mapped to a cache line entry indicating a respective cache line of a plurality of cache lines in the cache, and the consistency group set comprising a set of non-duplicated write order numbers used to indicate different variations of flushes that can be executed to maintain write order consistency, wherein at least two cache lines of the plurality of cache lines correspond to a same write order number; at least one application executable on the at least one computing device, wherein when executed, the at least one application causes the at least one 
Kornegay (US 2010/0325367) teaches write order numbers associated with cache lines and used to order cache evictions.  But Kornegay fails to teach any different non-duplicated set/copy of write order numbers that would read on the consistency group set as claimed.  Therefore Kornegay cannot teach the recited “the cache map comprising a write order number entry identifying a respective write order number that is mapped to a cache line entry indicating a respective cache line of a plurality of cache lines in the cache, and the consistency group set comprising a set of non-duplicated write order numbers used to indicate different variations of flushes that can be executed to maintain write order consistency, wherein at least two cache lines of the plurality of cache lines correspond to a same write order number; at least one application executable on the at least one computing device, wherein when executed, the at least one application causes the at least one computing device to at least: receive a request to write data into the cache; update a value of a write order counter; determine a cache line to be overwritten in response to the request; write the data in the cache line; replace a first write order number associated with the cache line with a second write order number, the second write order number being the value of the write order counter; and update the set of non-duplicated write order numbers included in the consistency group set by at least one of: removing a write order number from the consistency group set or adding a write order number to the consistency group set.”

Double Patenting:
The claim amendments overcome the double patenting rejection in the previous action because the claim set of US Patent 10,387,331 does not teach or render obvious either alone or in combination with other art, the combination of a same write order number corresponding to at least two cache lines and a consistency group set comprising a set of non-duplicated write order numbers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139